Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/07/2022 has been entered. Claims 1-4, 6-7 and 9-20 are now pending in the application. Claims 1, 6-7, 9, 11-13 and 16-18 have been amended and claims 5 and 8 were canceled by the Applicant. Previous claims 1-20 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in light of applicant’s amendments to claim 1. Previous claims 5-17 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s cancelation of claim 5 and amendment of claim 11. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62887905, filed 08/16/2019 that claims foreign priority to EP 19218896.9, filed 12/20/2019 EPO).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites the phrase limitations for ” at least one first recess extending in the first direction and forming on a surface of the movable portion; and a plurality of third recesses extending in the first direction and forming on the surface of the movable portion” in lines 7-10. However, these phrase limitations are confusing because it is unclear how they can be understood and treated. Specifically, the limitations include term “forming” which is unclear, since it is unclear what is “forming”? Or what is meant by the phrase that “first and third recesses forming on the surface of the movable portion? Are the recesses suppose to be forming some additional element or structure, or are the recesses formed on the surface of the movable portion? In addition there is only one first recess clearly presented in the disclosure and the drawings, so it is unclear how there can be more than one first recess? For the purposes of examination the above phrase limitations will be treated broadly, such that the one first and e.g. two of third recesses are on some surface as any generalized surface or surface portions covering movable portion. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issues noted above. 
Claims 2-4, 6-7 and 9-20 depend on claim 1 and therefore inherit the same deficiency. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (hereafter Son) US 20210231904 A1. 
In regard to independent claim 1, Son teaches (see Figs. 1-13) an optical element driving mechanism (lens driving device camera module 100, see e.g. Abstract, paragraphs [02-06, 14-30, 62-72, 80-93, 105-114, 119-127, 137-146, 161-171]), comprising: 
a fixed portion, comprising a base and a case (i.e. cover 30, base assembly 20, fixed lens assembly 130, e.g. paragraphs [62-72], Figs. 1-5, 9); 
a movable portion that is movable relative to the fixed portion, and is used for connecting to an optical element (i.e. second lens assembly 120 and first lens assembly 110 as moving lens assemblies relative to 20,30,130, e.g. paragraphs [62-72], Figs. 1-5, 9), wherein the case has an opening (as opening in 20, 30 depicted e.g. Figs. 2, 5, paragraphs [62-64, 91-98]), 
wherein the movable portion comprises: 
	a connecting rod extending along a first direction and passing through the opening (i.e. as driver housing(s) 114, 124 extending in first direction e.g. along optical axis, (z-direction) of 110,120, 130 and through opening in 20,30 , paragraphs [110-115, 119-120, 124-127], Figs. 6-8), wherein the connecting rod is used for connecting the optical element (i.e. used for connecting lens housing 112, 122 with lenses, e.g. paragraphs [110-112, 124], Figs. 6-8); 
at least one first recess extending in the first direction and forming on a surface of the movable portion (i.e. as e.g. magnets recesses/guardrails 114r1,2, and 118,128, extending in z direction forming on upper surface of 110, 120 as depicted in Figs. 6-9, paragraphs [114-116, 124-127], Figs. 6-10); 
a plurality of third recesses that extend in the first direction and forming on the surface of the movable portion (e.g. two of the guard rails 118 or 128, extending in z direction, forming on upper surface of 110, 120 as depicted in Figs. 6-9, paragraphs [114-116, 124-127], Figs. 6-10; see also 112 issues noted above);
a driving assembly disposed between the fixed portion and the movable portion for driving the movable portion to move relative to the fixed portion (first and second driving units with coils 24 (24a,b), yoke 23 on fixed 20, and magnets 116, 126, driving housings 114, 124,  on movable 110, 120, e.g. paragraphs [80-82, 93-96, 114-117, 124-126], Figs. 4-7); and 
a connecting assembly disposed between the fixed portion and the movable portion (i.e. as rail guides 28g1,2 on base assembly and corresponding first/second rail guide portions 118, 128 with balls 119, 129, between 110, 120 and 20, 30, e.g. paragraphs [97-103, 119-122, 127-137], Figs. 4-12).  
Regarding claim 2, Son teaches (see Figs. 1-13) that a receiving space is formed between the base and the case , and the movable portion (i.e. as space in 20, 20 housing coils 24, and in 114, 124  accommodating magnets 116-117, 126-127, e.g. paragraphs [93-96, 114-117, 124-126], Figs. 4-9), and the driving assembly are disposed in the receiving space (i.e. as first and second driving units are disposed in this space, paragraphs [80-82, 93-96, 114-117, 124-126], Figs. 4-7).  
Regarding claim 3, Son teaches (see Figs. 1-13) that the connecting assembly directly connects the base to the movable portion (i.e. as balls 119, 129 directly connecting rail guides 28g1,2 on base assembly and corresponding first/second rail guide portions 118, 128 on 110, 120 and 20, 30, e.g. paragraphs [97-103, 119-122, 127-137], Figs. 4-12).  
Regarding claim 4, Son teaches (see Figs. 1-13) further comprising a position-sensing element disposed between the movable portion and the base, and the driving assembly surrounds the position-sensing element (i.e. as position sensor 26 and sensing magnet 117, 127, between 20, 30 and 110,112 and 120,122 and surrounded with 24 (24a,b), 23, and 116, 126, e.g. paragraphs [80, 93-95, 116, 124-126], Figs. 5-9).  
Regarding claim 6, Son teaches (see Figs. 1-13) that a diameter of the opening is greater than a diameter of the connecting rod (i.e. 114, 124 fits inside the opening in 20,30, depicted e.g. Figs. 2, 5, paragraphs [62-64, 91-98]).  
Regarding claim 7, Son teaches (see Figs. 1-13) that the base (20,30, base 21) comprises a recessed portion (i.e. as recessed portions for 24, 26 and rail guides 28 with recesses 21R, 21S paragraphs [21-26, 93-97, 134, 143, 148, 158]) and a sidewall of the recessed portion overlaps the movable portion when viewed from the first direction (e.g. sidewall 21RS and back wall of recess 21S overlaps with 110, 120 in z-direction, as depicted in Figs. 9-12).  
Regarding claim 9, Son teaches (see Figs. 1-13) that the base (20, 21) includes a second recess extending in the first direction (i.e. corresponding recesses for 24, 26, and corresponding rail guides 28g1,2, e.g. 28g1,2(a,b) in 21R, in z direction, paragraphs [21-26, 93-97, 97-103], Figs. 2, 4, 9-12). 
Regarding claim 10, Son teaches (see Figs. 1-13) that the first recess and the second recess at least partially overlap each other when viewed from a second direction that is perpendicular to the first direction (magnets and coil recesses overlap in y direction, grooved guiderails 118,128 and grooved rail guards 28g1,2(a,b) overlap in x, y directions as they contain balls 119, 129, e.g. paragraphs [21-26, 93-97, 97-103, 114-116, 124-127], Figs. 4-9). 
Regarding claim 11, Son teaches (see Figs. 1-13) that the base (20,21) further includes two fourth recesses that extend in the first direction (two of the rail guides 28g1, 28g2, e.g. (a,b) in 21R, in z direction, paragraphs [21-26, 93-97, 97-103], Figs. 2, 4, 9-12), and the third recesses and the fourth recesses at least partially overlap each other when viewed in the second direction that is perpendicular to the first direction ( as 118 or 128 and grooved rail guards 28g1 or 28g2, (a,b) at least partially overlap in x, y directions as they contain balls 119, 129, e.g. paragraphs [21-26, 93-97, 97-103, 114-116, 124-127], Figs. 4-9).  
Regarding claim 12, Son teaches (see Figs. 1-13) that a length of the first recess is greater than a length of any of the third recesses (as in case one of 128 guiderails is longer than 118 guiderails that have absorber 118d, paragraphs [30, 166-167], Figs. 9-13).
Regarding claim 13, Son teaches (see Figs. 1-13) that a length of the second recess is greater than a length of any of the fourth recesses (as in case one of rail guide 28g2 is longer than 28g1 that have absorber 21RD on 21RS, paragraphs [158, 166-167], Figs. 9-13).
Regarding claim 14, Son teaches (see Figs. 1-13) that the first recess extends along an extending line, and the third recesses are symmetrical to the extending line (e.g. as recess 114r1,2 extends along its centerline in z direction, and the 118 or 128 guiderails are symmetrical to the centerline line, e.g.  Figs. 6-9, paragraphs [114-116, 124-127], Figs. 6-10).  
Regarding claim 15, Son teaches (see Figs. 1-13) that the connecting assembly is disposed in the first recesses and the second recess concurrently (as grooved guiderails 118,128 and grooved rail guards 28g1,2(a,b) have balls 119, 129, disposed e.g. paragraphs [21-26, 93-97, 97-103, 114-116, 124-127], Figs. 4-9).
Regarding claim 16, Son teaches (see Figs. 1-13) that the length of the first recess is identical to the length of the second recess (e.g. since 118 or 128 and  28g1(a,b) or 28g2(a,b) have equal number of balls 119 or 129, e.g. paragraphs [21-26, 93-97, 97-103, 114-116, 124-127], Figs. 4-9).
Regarding claim 17, Son teaches (see Figs. 1-13) that the movable portion includes two recesses, and the opening directions of the recesses are opposite (as 110,120 with two recesses for magnets recesses 114r1,2, on both 110 and 120 that are opposite and as 118 are opposite, see  Figs. 6-9, paragraphs [114-116, 124-127], as depicted in Figs. 9, 6-7).  
Regarding claim 18, Son teaches (see Figs. 1-13) that the connecting assembly comprises a first connecting element and a second connecting element (e.g. balls 119, 129 with different diameter sizes in 119a, 119b e.g. D1, D2, paragraphs [24-29, 119-122, 127-137, 146], Figs. 4-12), wherein both the first connecting element and the second connecting element are spherical (as all 119,129 are balls, paragraphs [24-29, 119-122, 127-137) and a diameter of the first connecting element is different than a diameter of the second connecting element (as e.g. 119a and 119b (and correspondingly 129) have different diameters  D1, D2, paragraphs [24-29, 119-122, 127-137, 146, 150], Figs. 10-12).   
Regarding claim 19, Son teaches (see Figs. 1-13) that the connecting assembly further comprises another first connecting element (i.e. another 119b ball, Figs. 110-12) and the second connecting element is disposed between the two first connecting elements (i.e. as e.g. 119a is between two 119b balls, paragraphs [24-29, 119-122, 127-137, 146, 150], Figs. 10-12).   
Regarding claim 20, Son teaches (see Figs. 1-13) that the diameter of the second connecting element is less than the diameter of any of the first connecting elements (i.e. as diameter D1 of 119a is less than diameter D2 of any 119b balls, paragraphs [24-29, 146, 150], Figs. 10-12).   


Response to Arguments

Applicant's arguments filed in the Remarks dated 07/07/2022 have been fully considered but they are not persuasive. 
Specifically the Applicant argues on page 7-8 that the cited prior art of Son does not disclose the new amended limitations of claim1, namely (1) “at least one first recess extending in the first direction and forming on a surface of the movable portion; and a plurality of third recesses extending in the first direction and forming on the surface of the movable portion”, because the recesses 114r1,2 and 118 are not formed on an identical surface. The Examiner respectfully disagrees. With respect to the above issue (1), as noted in the rejection above, the cited prior art of Son teaches all limitations of amended claim 1, as Son teaches (see Figs. 1-13) an optical element driving mechanism (lens driving device camera module 100, see e.g. Abstract, paragraphs [02-06, 14-30, 62-72, 80-93, 105-114, 119-127, 137-146, 161-171]), comprising: 
a fixed portion, comprising a base and a case (i.e. cover 30, base assembly 20, fixed lens assembly 130, e.g. paragraphs [62-72], Figs. 1-5, 9); 
a movable portion that is movable relative to the fixed portion, and is used for connecting to an optical element (i.e. second lens assembly 120 and first lens assembly 110 as moving lens assemblies relative to 20,30,130, e.g. paragraphs [62-72], Figs. 1-5, 9), wherein the case has an opening (as opening in 20, 30 depicted e.g. Figs. 2, 5, paragraphs [62-64, 91-98]), 
wherein the movable portion comprises: 
	a connecting rod extending along a first direction and passing through the opening (i.e. as driver housing(s) 114, 124 extending in first direction e.g. along optical axis, (z-direction) of 110,120, 130 and through opening in 20,30 , paragraphs [110-115, 119-120, 124-127], Figs. 6-8), wherein the connecting rod is used for connecting the optical element (i.e. used for connecting lens housing 112, 122 with lenses, e.g. paragraphs [110-112, 124], Figs. 6-8); 
at least one first recess extending in the first direction and forming on a surface of the movable portion (i.e. as e.g. magnets recesses/guardrails 114r1,2, and 118,128, extending in z direction forming on upper surface of 110, 120 as depicted in Figs. 6-9, paragraphs [114-116, 124-127], Figs. 6-10); 
a plurality of third recesses that extend in the first direction and forming on the surface of the movable portion (e.g. two of the guard rails 118 or 128, extending in z direction, forming on upper surface of 110, 120 as depicted in Figs. 6-9, paragraphs [114-116, 124-127], Figs. 6-10);
a driving assembly disposed between the fixed portion and the movable portion for driving the movable portion to move relative to the fixed portion (first and second driving units with coils 24 (24a,b), yoke 23 on fixed 20, and magnets 116, 126, driving housings 114, 124,  on movable 110, 120, e.g. paragraphs [80-82, 93-96, 114-117, 124-126], Figs. 4-7); and 
a connecting assembly disposed between the fixed portion and the movable portion (i.e. as rail guides 28g1,2 on base assembly and corresponding first/second rail guide portions 118, 128 with balls 119, 129, between 110, 120 and 20, 30, e.g. paragraphs [97-103, 119-122, 127-137], Figs. 4-12).  
	Specifically, Son teaches that at least one first recess extending in the first direction and forming on a surface of the movable portion (i.e. as e.g. magnets recesses/guardrails 114r1,2, and 118,128, extending in z direction forming on upper surface of 110, 120 as depicted in Figs. 6-9, paragraphs [114-116, 124-127], Figs. 6-10), and that a plurality of third recesses that extend in the first direction and forming on the surface of the movable portion, i.e. as e.g. two of the guard rails 118 or 128, extending in z direction, forming on upper surface of 110, 120 as depicted in Figs. 6-9, paragraphs [114-116, 124-127], Figs. 6-10). Therefore both first and third recesses are on upper surface of 110 (or 120), as presented above. 
In response to applicant's argument under issue (1) above that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that at least one first recess and plurality of third recesses are formed on an identical surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover it is unclear what is meant by recesses being formed on “an identical surface”? What is this identical surface identical to some other surface or element? Or are the recesses supposed to be formed on the same surface? As presented above, both first and third recesses in Son are formed on the same upper surface of 110 or 120. The claim also does not define “the surface” as the one uninterrupted continuous planar surface. The argument under issue (1) is not found persuasive. In addition, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
No additional substantial arguments were presented after page 8 in the Remarks date 07/07/2022. 
	

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872